Citation Nr: 1114869	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-27 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for dermatofibrosis; Bowen's disease (claimed as soft tissue sarcoma).

2.  Entitlement to service connection for a bilateral sensorineural hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1965 to October 1969.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, inter alia, denied the Veteran's claims for service connection for bilateral sensorineural hearing loss and dermatofibrosis; Bowen's disease (claimed as soft tissue sarcoma).

The Veteran provided testimony at a hearing before the undersigned in July 2010.  A transcript of this hearing has been associated with the Veteran's claims folder.


FINDINGS OF FACT

1.  In July 2010, prior to the promulgation of a decision in this appeal, the Board received a request from the Veteran to withdraw the appeal of the issue of entitlement to service connection for dermatofibrosis; Bowen's disease (claimed as soft tissue sarcoma).

2.  Resolving all reasonable doubt in the Veteran's favor, there is an approximate balance of positive and negative evidence as to whether the Veteran's bilateral sensorineural hearing loss disability is related to active duty military service.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for dermatofibrosis; Bowen's disease (claimed as soft tissue sarcoma).  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  Service connection for a bilateral sensorineural hearing loss disability is warranted.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R.§§ 3.303, 3.307, 3.309, 3.385 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As the claim for service connection for dermatofibrosis; Bowen's disease (claimed as soft tissue sarcoma) is being withdrawn, no further duty to notify or duty to assist is required under the VCAA.

Similarly, as will be discussed below, the Veteran's claim for service connection for a bilateral sensorineural hearing loss disability has been granted.  As such, the Board finds that any error related to the VCAA regarding this claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Issue Withdrawn on Appeal

In a July 2010 letter, the Veteran stated that he wished to withdraw his claim for service connection for dermatofibrosis; Bowen's disease (claimed as soft tissue sarcoma).

VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board issues a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2010); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (holding that when a claim is withdrawn by a veteran, it ceases to exist, is no longer pending, and is not viable).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  See 38 C.F.R. § 20.204(b) (2010).  Appeal withdrawals must be in writing and must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn.  See id.  When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).

In the instant case, the Veteran's request for a withdrawal is in writing, and it includes the Veteran's name and claim number.  As of the date of the July 2010 letter, the Board had not yet issued a final decision on the Veteran's claim. Therefore, the Veteran's withdrawal of this claim is valid.  Accordingly, further action by the Board regarding the Veteran's claim for service connection for dermatofibrosis; Bowen's disease (claimed as soft tissue sarcoma) is not appropriate and the appeal must be dismissed.

Service Connection

The Veteran essentially contends that he has a bilateral sensorineural hearing loss disability as a result of noise exposure during his military service.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In order to prevail on the issue of service connection there must be medical evidence of (1) a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  A disorder may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service.  See 38 C.F.R.  § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  See Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  See 38 C.F.R. § 3.303(b) (2010).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).  

Service connection may be granted on a presumptive basis for certain chronic diseases, including organic diseases of the nervous system such as hearing loss, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when the weight of the probative evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  See 38 C.F.R. § 3.303(d) (2010).

The United States Court of Appeals for Veterans Claims (Court) has held that the absence of evidence of a hearing loss disability in service is not fatal to a Veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The Court has also held that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

Impaired hearing is considered to be a disability for VA purposes when a Veteran's auditory thresholds (measured in puretone decibel loss) in one of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above mentioned frequencies are 26 decibels or greater; or when a Veteran's speech recognition scores, using the Maryland CNC Test, are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

In the instant case, regarding the first Hickson element, medical evidence of a current disability, the audiogram performed at the January 2009 VA examination reflects puretone decibel losses in each ear that meet the regulatory criteria for a hearing loss disability.  See 38 C.F.R. § 3.385 (2010).  Specifically, the Veteran's auditory threshold in his left ear is 40 decibels at 4000 Hertz, and the auditory threshold in his right ear is 50 decibels at 3000 Hertz and 65 decibels at 4000 Hertz.  Additionally, the auditory thresholds are greater than 26 decibels at 2000, 3000, and 4000 Hertz in the left ear.  As such, the first Hickson element, medical evidence of a current disability has been demonstrated for both the Veteran's left and right ears.

With regard to the second Hickson element, medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury, the Board notes that the Veteran's service treatment records, including his entrance and separation examination reports, are devoid of any complaint of, or treatment for, difficulty hearing or aural trauma.  Indeed, the Veteran does not assert such.  However, as noted above, this absence is not fatal to the Veteran's claim.  See Ledford, supra.  The Veteran asserted in his July 2010 hearing before the undersigned that he was exposed to excessive noise during his service, including noise associated with artillery fire, helicopter engines, and radio transmissions.  The Veteran's service records reflect that he was a helicopter repairman and multichannel transmissions systems operator.  The Board acknowledges that the Veteran is competent to report observable symptoms such as difficulty hearing.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran's reports of in-service noise exposure to be consistent with his listed military occupational specialties.  Moreover, the Board observes that the RO conceded in-service noise exposure when he was awarded service connection for bilateral tinnitus in the March 2009 rating decision (based on the VA opinion linking the Veteran's tinnitus to hazardous military noise exposure).

In light of the Veteran's circumstances and duties during his service, his competent assertions of noise exposure and the RO's concession of in-service noise exposure in connection with his tinnitus claim, the Board concludes that the Veteran was exposed to excessive noise during his service, and to that extent, the second Hickson element has been demonstrated.

Regarding the third Hickson element, medical evidence of a nexus between an in-service injury or disease and the current disability, the Board notes that there are two medical opinions of record: the January 2009 opinion of the VA examiner and the opinion of Dr. O.F., a private physician.  The Board will first discuss the January 2009 opinion of the VA examiner.  After a review of the Veteran's claims file and an audiological examination of the Veteran, the January 2009 VA examiner stated that it was unlikely that the Veteran's bilateral hearing loss disability was related to his service.  The VA examiner noted that the Veteran's service separation examination showed a shift in hearing thresholds, but the examiner reasoned that the threshold shift fell within the range of normal variability.  The examiner further stated that he was not aware of research that supported a link between a threshold shift in-service and a late onset of hearing loss.

The medical record also contains August 2009 and June 2010 opinions from Dr. O.F., a private physician.  Dr. O.F. reviewed the Veteran's claims file, including his entrance and discharge audiograms.  After conducting this review, Dr. O.F. opined that the Veteran's tinnitus was directly related to the Veteran's hearing loss, which he believed in turn was related to the Veteran's active duty military service.  Given the interconnectedness between the Veteran's bilateral hearing loss, tinnitus, and his in-service noise exposure, Dr. O.F. expressed confusion as to why the Veteran was service connected for tinnitus as a result of noise exposure during service, but not service connected for hearing loss as a result of this same noise exposure.

The record also contains lay testimony regarding the Veteran's hearing loss disability.  At the July 2010 hearing before the undersigned, the Veteran's spouse stated that within a year of the Veteran's separation from service, she noticed that the Veteran suffered from impaired hearing.  She noted that if the Veteran was not looking directly at her, then he could not hear her when she was talking.  The Veteran acknowledged that while he experienced hearing loss immediately after service discharge, he did not seek medical help for over 40 years after service discharge because he wanted to "steer clear of the government."  The Veteran further stated that he has always worn ear protection after active duty military service.  

Weighing the etiological evidence, the Board places greater probative weight on the lay testimony of the Veteran regarding a continuity of symptomatology and the etiological opinion of Dr. O.F. than the January 2009 opinion of the VA examiner.  In particular, the Board observes that the opinion of the VA examiner placed great emphasis on the lack of documentation of in-service bilateral hearing loss when rendering a negative etiological opinion.  The Veteran's decibel auditory thresholds increased from zero to five decibels bilaterally at a frequency of 4000 Hertz between his August 1965 enlistment examination and his October 1969 separation examination.  Additionally, his left ear decibel auditory threshold increased from five to ten decibels bilaterally at a frequency of 500 Hertz between the same two examinations.  The VA examiner simply noted that this threshold shift in the Veteran's hearing existed, and he then stated that the shift did not connote progressive hearing loss.  The Board places little probative weight on such a conclusory statement that is unsupported by a well-reasoned rationale.  Further, the VA examiner failed to reconcile or explain the seemingly inconsistent conclusions that the Veteran's tinnitus was caused by in-service exposure to noise, but the Veteran's hearing loss was not.  

The Board acknowledges that there is a lack of contemporaneous medical evidence for over 40 years following discharge from service, and the Board has considered this fact when determining the credibility of the Veteran's lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Nevertheless, the Veteran has explained that he wished to "steer clear of the government" after his active duty military service, and the Board accepts such statement.  The Board finds, therefore,  that there is evidence of in-service incurrence and continuity of symptomatology of a hearing loss disability.  

After resolving all doubt in the Veteran's favor, the Board finds that service connection for a bilateral hearing loss disability is warranted.  See 38 C.F.R.            § 3.303(b) (2010); Gilbert, supra.  


ORDER

The appeal of the claim of entitlement to service connection for dermatofibrosis; Bowen's disease (claimed as soft tissue sarcoma) is dismissed.

Entitlement to service connection for a bilateral sensorineural hearing loss disability is granted.


____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


